»
i»
11

m THE UNITED STATES I)ISTRICT COURT
FoR THE I)IsTRICT oF MARYLAND

MAR'C L. STENGEL *

Plaintiff ‘*

v * ' Civil Action No. CCB-18-34?.3
LARRY HOGAN, - -*

SCOTT SHELLENGERGER,

ANNE ARUNDEL, - *

Defendants *

>i=>z=>x<
MEMORANDUM

This civil action was filed on November 5, 2018,‘ along with a motion to proceed in forma
pauperis which shall be grantedl
The self-represented pleading is captioned as an emergency motion to' halt election
because, in plaintiff’ s view, the “election is based and baked in FRAUD upon the Courts, Public
and VOTERS.” ECF 1 at p. 1. `Plaintiff claims he was falsely incarcerated based on illegal gag
orders “for providing Predators and Bullies to Authoritative Positions[.]” Id. He‘ accuses
Kathleen G. Cox of criminal activities, states he has provided Governor Hogan with a list of the
crimes numerous times, and takes issue with the American Psychological Association which he
calls “a scam-and fraud.” _l`d._ He states that the APA ignores the abuses of children and instead
protects their own membership and that “the word prevention does not exist in their`vocabulary.”
Id. He further states:
I am providing CRIMES to YOU, the Federal Court System of the United
States. My evidence CLEARLY and REPEATEDLY shows, the Judicial
Branch of the United States of Psychosis is the Base of ALL Problems, World

Wide. How is that,_ for a Start? That’s You!

It’s more than clear, you’re Rules and Laws are designed by Psychosis, for
Psychosis. Period! Local, State and Federal Scams to Assist EVIL.

 

Going `on 8 years. Psychosis clearly never planned for me. How many SCAM
Divorces alone are knocked out in 1 year or so? The don’t know what hit

them. Some will say, one had a better Lawyer. Really? Because they both
benefit. . . .

Shit happens. I’m delivering among thousands of CRIMES, Local, State and

Federal, but International Victims! Approval from Governor Larry Hogan,

Scott D. Shellenberger, Maryland FRAUDtorney. Repeatedly Rejects Actual

CRIMES with loads of Evidence backing up each Crime. That ALL, as you

will see, goes ignored . . . Repeatedly. Trying to inform the VOTING public

creates Fraudulent GAG Orders and False 1ncarceration.
ECF 1 at p. 2 (Caps in original). The eight-page document continues in the same vein and
includes a five-page list of celebrities that plaintiff wishes to call as witnesses in addition to the
named defendants ECF l-l. Plaintiff has also presented with his filing multiple CDs and very
large documents which are filed separately from the electronic docket

Plaintiff filed this action in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), which

permits an indigent litigant to commence an action in this court without prepayingl the filing fee.
To guard against possible abuses of this privilege, the statute requires dismissal of any claim that
is frivolous or malicious, or fails to state a claim on which relief may be granted. 28 U.S.C. §
1915(e)(2)(B)(i) and (ii). This court is mindibl, however, of its obligation to liberally construe
self-represented pleadings, such as the instant complaint See Erz`ckson v. Pardus_, 551 U.S. 89,
.94 (2007). In evaluating such a complaint, the factual allegations are assumed to be true. Id. at
93-94 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, l555-56 (2007)). Nonetheless, liberal
construction does not mean that this court can ignore a clear failure in the pleading to allege facts
- whichl set forth a cognizable claim. See Weller v. Dep'r ofSoc. Servs., 901 F.2d 387, 391 (4th
Cir. 1990).

Factually frivolous claims involve “allegations that are fanciful, fantastic, and delusional.

. . . As those words suggest, a finding of factual frivolousness is appropriate when the facts

 

alleged rise to the level of the irrational or the wholly incredible, whether or not there are
judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 32-
33 (1992) (internal citations and quotation marks omitted). To determine if a claim is frivolous,
this court may “apply common sense.” Nasz`m v. Warden, Md. House of Correcrr'on, 64 F.3d
951, 954 (4th Cir. 1995) (en banc). Relevant here, “a private citizen lacks ajudicially cognizable
interest in the prosecution or non-prosecution of another_” Linda R.S. v. Rr'chard D., 410 U.S.
614, 6l9 (1973).

There is nothing contained in plaintiffs pleading that might lead any reasonable person
to believe that a viable cause of` action has accrued on his behalf Rather, the pleading simply
expresses plaintiffs apparent dissatisfaction with the lack of responses to his attempts to bring
what he-feels are injustices to the attention of the Governor. This court is not an appropriate
forum to attempt to redress grievances that do not state a federal cause of action. Accordingly,

the emergency motion must be denied and the case must be dismissed

A separate order follows

// w /§/ /%'é

Date Catherine C. Blake
United States District ludge

